        Case 4:19-cv-00667-BSM Document 26 Filed 01/07/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

APRIL CULLINS, o/b/o E.W.,                                                  PLAINTIFF
a minor child

v.                         CASE NO. 4:19-CV-00667-BSM

SOCIAL SECURITY ADMINISTRATION                                            DEFENDANT

                                        ORDER

      The recommended disposition from United States Magistrate Judge Beth Deere [Doc.

No. 22] has been received. After de novo review of the record, the recommended disposition

is adopted; the commissioner’s decision is affirmed, and April Cullins’s case is dismissed

with prejudice.

      IT IS SO ORDERED, this 7th day of January, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
